 



Exhibit 10.3

 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT (this “Agreement”) made as of the 11th day of February,
2015 (the “Effective Date”), by and between Soul and Vibe Interactive Inc. (the
“Company”), Beaufort Capital Partners LLC (the “Investor”), and Matthew McMurdo,
Esq. (the “Escrow Agent”).

 

WITNESSETH:

 

WHEREAS, the Investor proposes to reimburse legal expenses related to the
definitive documents required for an equity line financing (the “Expenses”), on
behalf of the Company, necessary to file a registration statement on Form S-1
(the “S-1”), pursuant to a registration rights agreement, by and between the
Investor and the Company, dated February 11, 2015 (the “Registration Rights
Agreement”);

 

WHEREAS, in return for payment of the Expenses, the Company has agreed to
deposit 7,000,000 shares of its common stock (the “Shares”) into an escrow
account (the “Escrow Account”);

 

WHEREAS, the Company has agreed to cause the 7,000,000 Shares to be delivered to
the Escrow Agent in the form of two certificates, one for 6,000,000 Shares (the
“Primary Certificate”), and one for 1,000,000 Shares (the “Secondary
Certificate” and together with the Primary Certificate, the “Certificates”)

 

WHEREAS, the Escrow Agent has agreed to hold the Certificates as Escrow Agent
pursuant to the terms of this agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

1. Deposit. The Company shall promptly deliver the Certificates covering the
Shares, along with an executed stock power, to the Escrow Agent at the following
address:

 

Matthew McMurdo, Esq.

28 West 44th Street

16th Floor

New York, NY 10036

 

2. Disbursement of the Certificates.

 

2.1 The Escrow Agent shall deliver the Primary Certificate to the Company upon
the Securities and Exchange Commission (the “SEC”) declaring the S-1 effective
(the “Effective Date”).

 



 

 

 

2.2 Unless the Common Stock Purchase Agreement is terminated by the Company,
pursuant to Section 8.1 of the Common Stock Purchase Agreement, prior to the
date on which the Investor shall have purchased or acquired shares of common
stock of the Company pursuant to the Common Stock Purchase Agreement in an
amount equal to $500,000 (the “Expiration”), the Escrow Agent shall deliver the
Secondary Certificate to the Company immediately following the date of the
Expiration.

 

2.3 If (i) the Registration Statement does not become effective within 6 months
following the date of the Common Stock Purchase Agreement, or (ii) there is a
breach of any material term of the Registration Rights Agreement or the Common
Stock Purchase Agreement (either (i) or (ii) above, a “Breach Event”), the
Escrow Agent shall deliver the Certificates to the Investor.

 

2.4 If no Breach Event occurs, but the Company terminates the Common Stock
Purchase Agreement, in accordance with Section 8.1 of the Common Stock Purchase
Agreement, prior to the Expiration, the Escrow Agent shall deliver the Secondary
Certificate to the Investor.

 

2.5 Upon disbursement of the Certificates, letter(s) of instruction and related
documents, pursuant to the terms of Section 2.1 or 2.2, the Escrow Agent shall
be relieved of further obligations and released from all liability under this
Agreement.

 

3. Rights, Duties and Responsibilities of Escrow Agent. It is understood and
agreed that the duties of the Escrow Agent are purely ministerial in nature, and
that:

 

3.1 The Escrow Agent shall notify the parties hereto of his receipt of the
Shares.

 

3.2 The Escrow Agent shall not be responsible for the performance by the Company
or the Investor of their respective obligations under this Agreement or the
Registration Rights Agreement.

 

3.3 If the Escrow Agent is uncertain as to its duties or rights hereunder or
shall receive instructions with respect to the Escrow Account which, in his sole
determination, are in conflict either with any provision of this Agreement, he
shall deposit the Shares with the court for the resolution of such dispute by
final judgment of a court of competent jurisdiction or otherwise.

 

3.4 The Escrow Agent shall not be liable for any action taken or omitted
hereunder, or for the misconduct of any employee, agent or attorney appointed by
it, except in the case of willful misconduct or gross negligence. The Escrow
Agent shall be entitled to consult with counsel of its own choosing and shall
not be liable for any action taken, suffered or omitted by it in accordance with
the advice of such counsel.

 

3.5 The Escrow Agent shall have no responsibility at any time to ascertain
whether or not any security interest exists in the Escrow Amount or any part
thereof or to file any financing statement under the Uniform Commercial Code
with respect to the Escrow Amount or any part thereof.

 



2

 

 

4. Amendment; Resignation or Removal of Escrow Agent. This Agreement may be
altered or amended only with the written consent of the Company, the Investor
and the Escrow Agent. The Escrow Agent may resign and be discharged from its
duties hereunder at any time by giving written notice of such resignation to the
Company and the Investor specifying a date when such resignation shall take
effect and upon delivery of the Shares to the successor escrow agent designated
by the Company and Investor in writing. Such successor Escrow Agent shall become
the Escrow Agent hereunder upon the resignation date specified in such notice.
If the Company and the Investor fail to designate a successor Escrow Agent
within thirty (30) days after such notice, then the resigning Escrow Agent shall
promptly refund the Certificates to the Company. The Escrow Agent shall continue
to serve until its successor accepts the escrow and receives the Certificates.
Upon its resignation and delivery of the Certificates as set forth in this
Section 4, the Escrow Agent shall be discharged of and from any and all further
obligations arising in connection with the escrow contemplated by this
Agreement. The resigning Escrow Agent shall be entitled to be reimbursed by the
Company and the Investor for any expenses incurred in connection with its
resignation, transfer of the Certificates to a successor escrow agent or
distribution of the Certificates pursuant to this Section 4.

 

5. Representations and Warranties. The Company and the Investor hereby,
severally represent and warrant to the Escrow Agent that:

 

5.1 No party other than the parties hereto have, or shall have, any lien, claim
or security interest in the Shares or any part thereof.

 

5.2 No financing statement under the Uniform Commercial Code is on file in any
jurisdiction claiming a security interest in or describing (whether specifically
or generally) the Shares or any part thereof.

 

5.3 All of the information contained in this Agreement is, as of the date
hereof, and will be, at the time of any disbursement of the Certificates, true
and correct.

 

6. Indemnification and Contribution.

 

6.1 The Company and the Investor (together, the “Indemnitors”) agree to
indemnify the Escrow Agent and its officers, directors, employees, agents and
shareholders (collectively referred to as the “Indemnitees”) against, and hold
them harmless of and from, any and all loss, liability, cost, damage and
expense, including without limitation, reasonable counsel fees, which the
Indemnitees may suffer or incur by reason of any action, claim or proceeding
brought against the Indemnitees arising out of or relating in any way to this
Agreement or any transaction to which this Agreement relates, unless such
action, claim or proceeding is the result of the willful misconduct or gross
negligence of any or all of the Indemnitees.

 



3

 

 

6.2 If the indemnification provided for in Section 6.1 is applicable, but for
any reason is held to be unavailable, the Indemnitors shall contribute such
amounts as are just and equitable to pay, or to reimburse the Indemnitees for,
the aggregate of any and all losses, liabilities, costs, damages and expenses,
including counsel fees, actually incurred by the Indemnitees as a result of or
in connection with, and any amount paid in settlement of, any action, claim or
proceeding arising out of or relating in any way to any actions or omissions of
the Indemnitors or any one of them.

 

6.3 The provisions of this Article 6 shall survive any termination of this
Agreement, whether by disbursement of the Escrow Amount, resignation of the
Escrow Agent or otherwise.

 

7. Termination of Agreement. This Agreement shall terminate on the final
disposition of the Certificates pursuant to Section 2, provided that the rights
of the Escrow Agent and the obligations of the other parties hereto shall
survive the termination hereof and the resignation or removal of the Escrow
Agent.

 

8. Governing Law and Assignment. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York, without regard to the
conflicts of laws principles thereof, and shall be binding, upon the parties
hereto and their respective successors and assigns; provided, however, that any
assignment or transfer by any party of its rights under this Agreement or with
respect to the Escrow Amounts shall be void as against the Escrow Agent unless
(a) written notice thereof shall be given to the Escrow Agent; and (b) the
Escrow Agent shall have consented in writing to such assignment or transfer.

 

9. Notices. All notices required to be given in connection with this Agreement
shall be sent by (i) facsimile transmission or email in portable document format
(.pdf), (ii) registered or certified mail, return receipt requested, (iii) hand
delivery with receipt acknowledged, or (iv) by the Express Mail service offered
by the United States Postal Service, and addressed, if to the Buyer or Investor,
at their respective address set forth above, and if to the Escrow Agent, at its
address set forth above.

 

10. Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be determined to be invalid or
unenforceable, the remaining provisions of this Agreement or the application of
such provision to persons or circumstances other than those to which it is held
invalid or unenforceable shall not be affected thereby and shall be valid and
enforceable to the fullest extent permitted by law.

 

11. Execution in Several Counterparts. This Agreement may be executed in several
counterparts or by separate instruments and by facsimile transmission, and all
of such counterparts and instruments shall constitute one agreement, binding on
all of the parties hereto.

 

12. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings (written or oral) of the parties in
connection therewith. If any conflict arises between this Agreement and the
Option Agreement, the Option Agreement shall control.

 



4

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

 

  ESCROW AGENT       MATTHEW MCMURDO, ESQ.                        COMPANY      
SOUL AND VIBE INTERACTIVE INC.           Name: Peter Anthony Chiodo   Title:
Chief Executive Officer               INVESTOR       BEAUFORT CAPITAL PARTNERS
LLC           Name: Leib Schaeffer   Title: Managing Member        

 

 

 



5

